CONFIDENTIAL TREATMENT REQUESTED. CONFIDENTIAL PORTIONS OF THIS DOCUMENT HAVE
BEEN REDACTED AND HAVE BEEN SEPARATELY FILED WITH THE COMMISSION.

 

Exhibit 10.35

LOGO [g82036logo.jpg]

Philippines Manufacturing Ltd.

Terms and Conditions

With

M.Setek Co., Ltd

This agreement is made as of January 1st, 2006 between SunPower Philippines
Manufacturing Ltd., having its principal place of business at # 100 East Main
Street, Special Export Processing Zone, Laguna Techno Park, Binan, Laguna,
Philippines (hereinafter referred to as “SUNPOWER”) and M.Setek Company Ltd.,
having its principal place of business at Daiwa Bldg., 3-6-16, Yanaka, Taito-Ku,
Tokyo, 110-0001, Japan (hereinafter referred to as “M.Setek”)

 

1. EFFECTIVE TERM:

This agreement shall commence on January 01, 2006 and shall terminate on
December 31, 2010.

 

2. STATEMENT OF PURPOSE:

 

(A) Purpose of this agreement is to establish TERMS AND CONDITIONS under which
SunPower may purchase solar silicon ingot or wafers from M.Setek at the agreed
upon price schedule (ATTACHMENT “A”), or any such material which may from time
to time be requested during the term of this agreement, by mutual consent.

 

3. ORDERING PROCEDURES:

 

(A) Orders shall be effected by SunPower issuing a blanket purchase order from
all applicable ordering locations. In the event of conflicting terms and
conditions, this agreement shall prevail. All blanket purchase orders shall
reference this agreement.

 

(B) Shipments shall be made on the authorization of SunPower’s personnel
specified with applicable purchase orders. M.Setek’s acknowledgement of
SunPower’s release shall be in a manner mutually agreeable to SunPower and
M.Setek.

 

4. FORECASTING:

 

(A) Every six (6) months SunPower will provide a firm forecast for scheduling
purposes. Ingot and wafers.

 

(B) SunPower will attempt to make best efforts to supply outsource poly quantity
(per attachment “A”).

 

(C) M. Setek will also use best efforts to maximize PS material from sand.

 

5. PRICING:

 

(A) Pricing listed in ATTACHMENT “A” shall be negotiated for each six month
period. SunPower may negotiate with M. Setek throughout the year to add
additional volumes (s) to attachment “A”. If such volume is accepted by M.Setek,
SunPower will write addendum to attachment “A”.

 

(B) Pricing shall be ExWorks M.Setek dock as specified in individual purchase
orders. SunPower will advise method of shipment, carrier and account number.

 

CONFIDENTIAL TREATMENT

         1                 SunPower    M.Setek   



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED. CONFIDENTIAL PORTIONS OF THIS DOCUMENT HAVE
BEEN REDACTED AND HAVE BEEN SEPARATELY FILED WITH THE COMMISSION.

 

(C) Payment terms shall be net 30 from date of invoice (excluding incorrect
invoices and invoices for rejected material).

 

6. DELIVERIES / BILLINGS:

 

(A) Shipments shall be made to the location specified on the individual purchase
orders. Each shipment shall be accompanied by a packing list specifying: P.O.
number, quantity, description, and pertinent specification data c.of c, c of a)

 

(B) Invoices shall be sent to the address identified on the purchase order and
shall specify: P.O. number, line number , applicable release number, SunPower’s
part number, quantity, description, and M.Setek’s vendor number (located on the
original purchase order). Multiple p.o. numbers or release numbers cannot be
combined on individual invoices.

 

7. QUALITY:

 

(A) M.Setek shall provide material to any and all applicable SunPower
specifications as provided by SunPower. All material shall conform to such
specifications and be of such a quality as to meet incoming quality assurance
requirements.

 

8. CONFIDENTIAL DISCLOSURE:

 

(A) Both parties mutually agree to certain confidential information of part
hereto, relating to SunPower which if furnished by that party to the other party
hereunder in written or other tangible form and is clearly marked as being
confidential, or if orally or visually furnished, is identified as being
confidential in a writing submitted to the receiving party with thirty (30) days
after such oral or visual disclosure, shall be considered by the receiving party
to be Confidential Information of the furnishing party.

 

(B) Each party agrees to maintain the Confidential Information of the other
party received hereunder in confidence utilizing the same degree of care the
receiving party uses to protect its own confidential information of a similar
nature and to not disclose such information to any third party or to employees
of the receiving party without a need to know.

 

(C) This agreement shall impose no obligation upon the receiving party with
respect to any confidential Information of the furnishing party which (1) is now
or which subsequently becomes general know or available; (2) is known to the
receiving party at the time of receipt of same from the furnishing party; (3) is
provided by the furnishing party to a third party without restriction on
disclosure; (4) is subsequently rightfully provided to the receiving party by a
third party without restriction on disclosure/ (5) is independently developed by
the receiving party provided the person or persons developing same have not had
access to the Confidential Information of the furnishing party.

Both parties shall be relieved of its obligations hereunder (section 9 only)
five (5) years from the date of signing this agreement.

 

9. GOVERNING LAW:

 

(A) SunPower and M.Setek agree to negotiate the settlement of any dispute
arising under this agreement in good faith. This agreement shall be constructed
and interpreted in accordance with the laws of Japan.

 

10. TERMINATION:

 

(A) SunPower or M.Setek may terminate this agreement at any time giving a one
(1) year written notice, and the liabilities stated in sections 4 .A. have been
met (forecasted releases).

 

CONFIDENTIAL TREATMENT

         2                 SunPower    M.Setek   



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED. CONFIDENTIAL PORTIONS OF THIS DOCUMENT HAVE
BEEN REDACTED AND HAVE BEEN SEPARATELY FILED WITH THE COMMISSION.

 

11. FORCE MAJURE:

 

(A) Neither SunPower or M.Setek shall be responsible for failure to execute this
agreement due to causes beyond its control, including, but not limited to fire,
flood, earthquake, explosion, accident, acts of public enemies, labor disputes,
transportation embargoes, acts of federal government, judicial action, or acts
of God. The affected party shall promptly notify the other party of the
impossibility of performance, and should non-performance extend beyond ninety
days, either party may terminate this agreement.

 

CONFIDENTIAL TREATMENT

         3                 SunPower    M.Setek   



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED. CONFIDENTIAL PORTIONS OF THIS DOCUMENT HAVE
BEEN REDACTED AND HAVE BEEN SEPARATELY FILED WITH THE COMMISSION.

 

IN WITNESS WHEREOF, the Parties have had this agreement executed by their
respective AUTHORIZED representatives.

 

SunPower Corporation     M.Setek Co., Ltd

/s/ PM Pai

    /s/ R. Matsumiya AUTHORIZED SIGNATURE     AUTHORIZED SIGNATURE

PM Pai     R. Matsumiya PRINTED NAME     PRINTED NAME

Chief Operating Officer     President TITLE     TITLE

            DATE     DATE

           

Jon Whiteman

VP Strategic Supply

   

Attachment “A” – Price list

Attachment “B” – Product Specification

 

CONFIDENTIAL TREATMENT

         4                 SunPower    M.Setek   



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED. CONFIDENTIAL PORTIONS OF THIS DOCUMENT HAVE
BEEN REDACTED AND HAVE BEEN SEPARATELY FILED WITH THE COMMISSION.

 

Confidential

Attachment “A” – Volume / Price List

Ingot and Cell Specifications: Sunpower Current Specifications.

Wafer/Ingot Supplies:

 

         

Wafer

(kpcs)

  

Wafer

(mm)

   W
Thickness
(um)   

Ingots

(MT)

   Total
Ingots    Remarks    Wafer
Price ($)

2006

T***

  

Q1

Q2

Q3

Q4

   ***
***
***
***    150
150
150
150    ***
***
***
***    ***
***
***
***    ***       ***
***
***
***

2007

T ***

  

Q1

Q2

Q3

Q4

   ***
***
***
***    150
150
150
150    ***
***
***
***    ***
***
***
***    ***    ***
***
***
***    ***
***
***
***

2008

T ***

  

Q1

Q2

Q3

Q4

   ***
***
***
***    150
150
150
150    ***
***
***
***    ***
***
***
***    ***       ***
***
***
***

2009

      ***    150    ***       ***       ***

2010

      ***    150    ***       ***       ***

Wafer thickness is proposed and needs to be clarified. Used for calculation
purposes only.

Wafer Price: As above. To be reviewed every 6 months for negotiation.

 

Ingot Price:   Currently $ *** /kg (Slabbed ingot).   Effective January 1, 2006
thru June 30, 2006 @ $ *** /kg (Slabbed ingot)

Calculated wafers (kpcs) is @ *** overall yield

 

PM Pai

   Ritsuo Matsumiya

Jon Whiteman

  

Company Confidential

--------------------------------------------------------------------------------

*** CONFIDENTIAL MATERIAL REDACTED AND SEPARATELY FILED WITH THE COMMISSION.

 

                SunPower    M.Setek   